Citation Nr: 0615789	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of lumbar spine myofascial pain syndrome with 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.

2.  Entitlement to an evaluation for neurological symptoms of 
numbness and pain, lower right extremity, as secondary to 
myofascial pain syndrome of lumbar spine with intervertebral 
disc syndrome prior to May 16, 2003.

3.  Entitlement to an evaluation for neurological symptoms of 
numbness and pain, lower left extremity, as secondary to 
myofascial pain syndrome of lumbar spine with intervertebral 
disc syndrome prior to May 16, 2003.

4.  Evaluation of neurological symptoms of numbness and pain, 
lower right extremity, as secondary to myofascial pain 
syndrome of lumbar spine with intervertebral disc syndrome, 
currently rated as 10 percent disabling.

5.  Evaluation in excess of 10 percent for neurological 
symptoms of numbness and pain, lower left extremity, as 
secondary to myofascial pain syndrome of lumbar spine with 
intervertebral disc syndrome , currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to August 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied service connection for skin 
cancer and bilateral hearing loss.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine myofascial 
pain syndrome with intervertebral disc syndrome is productive 
of severe limitation of motion.

2.  Neurological symptoms of numbness and pain of the lower 
extremities were present prior to May 16, 2003.

3.  Neurological symptoms in the lower extremities is 
manifested by symptoms of decreased sensation and pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar spine myofascial pain syndrome with intervertebral 
disc syndrome have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292-5295 
(before and after September 23, 2002) and 5237 and 5243 
(after September 26, 2003).

2.  A 10 percent evaluation for neurological symptoms of 
numbness and pain, lower right extremity, as secondary to 
myofascial pain syndrome of lumbar spine with intervertebral 
disc syndrome is warranted effective January 12, 2000.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).

3.  A 10 percent evaluation for neurological symptoms of 
numbness and pain, lower left extremity, as secondary to 
myofascial pain syndrome of lumbar spine with intervertebral 
disc syndrome is warranted effective January 12, 2000.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).

4.  The criteria for a rating in excess of 10 percent for 
neurological symptoms of numbness and pain, lower left 
extremity, as secondary to myofascial pain syndrome of lumbar 
spine with intervertebral disc syndrome is warranted 
effective January 12, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

5.  The criteria for a rating in excess 10 percent for 
neurological symptoms of numbness and pain, lower left 
extremity, as secondary to myofascial pain syndrome of lumbar 
spine with intervertebral disc syndrome is warranted 
effective January 12, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to an increased rating for lumbar 
spine myofascial pain syndrome, and neurological symptoms of 
the lower extremities.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The communications, such as a VCAA letter of April 2003, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision.  In the 
present case, the Board finds that there was no prejudice to 
the appellant.  The VCAA notice has afforded the claimant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In other words, the claimant was 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  The veteran has 
not claimed any prejudice as a result of the timing of the 
VCAA letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2003 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is an increased rating claim, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA outpatient 
records.  The veteran was afforded a VA examination.  The 
Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing VA 
issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks an evaluation in excess of 40 percent for 
lumbar spine myofascial pain syndrome with intervertebral 
disc syndrome.  In an October 1996 rating decision, service 
connection was established for a low back disability at the 
40 percent disability level under Diagnostic Code 5292.  The 
veteran filed for an increased evaluation in January 2002.  A 
review of the record reveals numerous outpatient treatment 
records documenting complaints of and treatment for low back 
pain.  A VA examination was conducted in May 2003.  In a 
rating decision of February 2004, the RO granted service 
connection for neurological symptoms of numbness and pain of 
the lower extremities, and assigned evaluations of 10 percent 
effective May 2003.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent for limitation of 
motion of the lumbar spine or lumbosacral strain under the 
old and new criteria.  The Board notes that during the 
pendency of the appeal the rating criteria for back 
conditions was amended.  Therefore, the veteran is entitled 
to have his condition evaluated under the old and the new 
criteria.  

Under the spine criteria effective prior to September 26, 
2003, 40 percent is the maximum schedular evaluation for 
limitation of lumbar motion and lumbosacral strain.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 and 5295.  Under the 
criteria effective from September 26, 2003, an evaluation in 
excess of 40 percent requires unfavorable ankylosis or the 
assignment of a separate disability evaluation based on 
associated objective neurological abnormalities.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005). 

VA treatment records document complaints of and treatment for 
low back pain.  A VA examination report of May 2003 noted 
that the veteran was able to touch his toes and heels and he 
could flex forward and reach to the thigh.  Range of motion 
was noted as back motion allowing flexion 10, extension 5, 
rotation 12/12 and lateral bending 5/5.  There was back pain 
with guarding with all movements.  There was no evidence of 
ankylosis.  Therefore, an evaluation in excess of 40 percent 
for limitation of motion is not warranted.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  At the May 
2003 VA examination the veteran reported subjective symptoms 
of weakness, easy fatigability and poor coordination in both 
lower extremities.  Furthermore, the examiner found that 
decreasing flexion of the back by "50" would represent the 
symptoms in the back, and that the veteran suffered from 
flare-ups and decreasing rotation of the back by "50" both 
right and left would represent these flare-ups.  The Board 
finds that the functional impairment described in the VA 
examination report of May 2003, although indicative of severe 
functional impairment, is contemplated in the 40 percent 
evaluation.  Therefore, a higher evaluation is not warranted.

With regards to the neurological deficits, the Board notes 
that the veteran has been assigned separate 10 percent 
ratings for each lower extremity effective May 16, 2003.  
After carefully evaluating the evidence of record, the Board 
finds that an evaluation in excess of 10 percent for 
neurological symptoms of the lower left and right extremities 
is not warranted.

Initially the Board notes that the veteran complained of 
radiating pain from his back to his knees at the time he 
filed the claim for an increased evaluation.  In addition, 
the Board notes that X-rays of March 2000 noted a diagnosis 
of probable lateral herniated nucleus pulposus as L3-4 and 
minimal disc bulginess at other levels, most pronounced at 
L4-5.  A CT scan that same month revealed minimal bulging of 
the L2-3 disc, possible lateral disc herniation at L3-4 
extending into the left neural foramen.  At L4-5 there was a 
diffuse disc bulge which flattened the ventral thecal sac and 
a relative narrowing of the neural foramen on the right.  At 
L5-S1 there was a bulge along the posterior aspect of the 
disc space.  In a Notice of Disagreement of September 2000 
the veteran complained of pain from his back to his knee and 
muscle spasms.  Therefore, the Board finds that the veteran's 
neuropathies have not significantly changed and a uniform 
rating is warranted.  Furthermore, the Board notes that 
although the current rating criteria expressly state that 
neurologic dysfunction may be separately rated, nothing 
prevented a separate rating for limitation of motion (DC 
5292) from neurologic impairment prior to the change in the 
criteria in September 2003.  Therefore, the Board finds that 
the veteran is entitled to service connection for 
neurological symptoms of numbness and pain in the lower 
extremities effective January 12, 2000, the date of his 
claim.  

In regard to the 10 percent evaluation for neurological 
symptoms of numbness and pain in the lower extremities the 
Board finds that there is evidence of decreased sensation.  
At the VA examination of May 2003, the veteran reported 
subjective feelings of weakness, easy fatigue and poor 
coordination in both lower extremities.  Physical examination 
revealed normal reflexes at knees and ankles, and normal 
extensor muscles at lower leg and feet.  However, there was 
decreased sensation on all surfaces distal to the knees.  
Such finding warrants a 10 percent evaluation under DC 8520.  
When rated by analogy, an evaluation in excess of 10 percent 
is not warranted.  See 38 C.F.R. §§ 4.123, 4.124.  There is 
no indication of trophic changes or decrease in strength.  
Generally, reflexes have been present.  The impairment is 
primarily sensory.  In fact, at times, the neurologic 
evaluations did not demonstrate neurologic impairment.  In 
particular, in a September 2000 electrodiagnosis of the back 
where no evidence of lumbosacral radiculopathy was found.  
Based upon the lack of other significant findings, the 
disorder may be rated as no more than mild.  

Lastly, the Board notes that since the veteran is already 
rated for his neurological deficits under Diagnostic Code 
8520, and evaluation under Diagnostic Code 5293 is not 
necessary.  The evaluation of the same manifestations under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2005).  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding. Esteban v. Brown, 6 Vet. 
App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  Regardless, based upon the minimal neurological 
findings, neither the objective nor subjective evidence 
suggests a pronounced disc syndrome.


ORDER

An evaluation in excess of 40 percent for myofascial pain 
syndrome with intervertebral disc syndrome of the lumbar 
spine is denied.

A 10 percent evaluation for neurological symptoms of numbness 
and pain, lower right extremity is granted prior to May 16, 
2003.

A 10 percent evaluation for neurological symptoms of numbness 
and pain, lower left extremity is granted prior to May 16, 
2003.

An evaluation in excess of 10 percent for neurological 
symptoms of numbness and pain, lower right extremity, as 
secondary to myofascial pain syndrome of lumbar spine with 
intervertebral disc syndrome is denied.

An evaluation in excess of 10 percent for neurological 
symptoms of numbness and pain, lower left extremity, as 
secondary to myofascial pain syndrome of lumbar spine with 
intervertebral disc syndrome is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


